NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

J.H., a minor, by and through his Guardian      No.    15-56594
Ad Litem, Leticia Neal,

                Plaintiff-Appellee,             D.C. No.
                                                5:14-cv-00804-MWF-PLA
 v.

RIVERSIDE COUNTY OFFICE OF                      MEMORANDUM*
EDUCATION, A Local Educational
Agency,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                       Argued and Submitted May 12, 2017
                              Pasadena, California

Before: CLIFTON and FRIEDLAND, Circuit Judges, and DONATO,** District
Judge.

      Riverside County Office of Education (“RCOE”) challenges a ruling by a

California administrative law judge (“ALJ”) that required RCOE to provide speech


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable James Donato, United States District Judge for the
Northern District of California, sitting by designation.
and language services to J.H. and ordered RCOE to petition to intervene in a state

juvenile court proceeding to identify a locked residential treatment center

placement for J.H.

      RCOE has fully satisfied the terms of the ALJ’s order relevant to this appeal;

there is no further action that RCOE is required to take. Indeed, the state juvenile

court denied RCOE’s motion to intervene, J.H. was never placed in a residential

treatment center, direct appeals from J.H.’s state court juvenile proceedings have

since concluded, and the record does not indicate that there are any pending

collateral attacks on those proceedings. The only relief the ALJ ordered that

RCOE challenged in its briefs as inappropriate was the order requiring RCOE to

petition to intervene in a state juvenile court proceeding and to identify a locked

residential treatment center placement for J.H.1

      “As a prerequisite to our exercise of jurisdiction, we must . . . satisfy

ourselves that this case is not moot.” Biodiversity Legal Found. v. Badgley, 309

F.3d 1166, 1173 (9th Cir. 2002) (citing Cole v. Oroville Union High Sch. Dist., 228

F.3d 1092, 1098 (9th Cir. 2000)). Even if neither party contends that the case is

moot, “we have an independent duty to consider sua sponte whether [it is].”

Demery v. Arpaio, 378 F.3d 1020, 1025 (9th Cir. 2004) (citing Dittman v.



1
 We consider any arguments not “specifically and distinctly” raised in the opening
brief to be waived. Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994).

                                          2
California, 191 F.3d 1020, 1025 (9th Cir. 1999)). “Where the activities sought to

be enjoined already have occurred, and the appellate courts cannot undo what has

already been done, the action is moot, and must be dismissed.” Foster v. Carson,

347 F.3d 742, 746 (9th Cir. 2003) (quoting Bernhardt v. County of Los Angeles,

279 F.3d 862, 871 (9th Cir. 2002)); see also EEOC v. Fed. Express Corp., 558

F.3d 842, 846-47 (9th Cir. 2009) (“The test for mootness of an appeal is whether

the appellate court can give the appellant any effective relief in the event that it

decides the matter on the merits in his favor. If it can grant such relief, the matter

is not moot.” (quoting In re Burrell, 415 F.3d 994, 998 (9th Cir. 2005))).

        Here, “declaring the [ALJ’s order] unlawful would serve no purpose,” Ctr.

for Biological Diversity v. Lohn, 511 F.3d 960, 964 (9th Cir. 2007), because such a

declaration would not affect RCOE’s duties or actions in this case. We “cannot

undo what has already been done,” and everything RCOE properly challenges in

this appeal has already been done. Foster, 347 F.3d at 746 (quoting Bernhardt,

279 F.3d at 871). The appeal is therefore moot and must be dismissed.2

        DISMISSED.




2
    Accordingly, we deny as moot RCOE’s motion for judicial notice.

                                           3